         Case 3:19-cv-01148-JCH Document 12 Filed 07/30/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

DOCTOR’S ASSOCIATES LLC and                 :
SUBWAY IP LLC                               :
                                            :       CASE NO: 19-cv-1148-JCH
       Plaintiffs,                          :
                                            :
v.                                          :
                                            :
MANPREET KAUR,                              :
                                            :
       Defendant.                           :       JULY 30, 2019

               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Plaintiffs Doctor’s Associates LLC and Subway® IP LLC (collectively, “Plaintiffs”)

hereby move pursuant to Fed. R. Civ. P. 65 for a preliminary injunction enjoining Defendant

Manpreet Kaur (“Kaur”) from utilizing the Subway® trademarks and other intellectual property

and from utilizing the proprietary system for operating a Subway® restaurant.

       As discussed in the accompanying Memorandum of Law, Kaur is a former Subway®

franchisee who no longer has any authority to operate a Subway® restaurant. An arbitrator has

ordered her to stop using the Subway® trademarks and the proprietary system for operating a

Subway® restaurant, but Kaur has not complied. Because Kaur is blatantly infringing on the

Subway® trademark and defaulting on her contractual obligations, Plaintiffs will succeed on the

merits of their trademark infringement and breach of contract claims. Moreover, Kaur’s

continued misbehavior causes irreparable harm to Plaintiffs as a matter of law. Accordingly, the
          Case 3:19-cv-01148-JCH Document 12 Filed 07/30/19 Page 2 of 3



Court should enter a preliminary injunction, in the form of the proposed order attached as Exhibit

1, to protect Plaintiffs’ intellectual property and proprietary system.

                                               Respectfully submitted,

                                               PLAINTIFFS
                                               DOCTOR’S ASSOCIATES LLC and
                                               SUBWAY IP LLC

                                               /s/ John M. Doroghazi
                                               John M. Doroghazi (ct28033)
                                               David Norman-Schiff (ct30082)
                                               WIGGIN AND DANA LLP
                                               One Century Tower
                                               P.O. Box 1832
                                               New Haven, CT 06508-1832
                                               (203) 498-4400
                                               (203) 782-2889 fax
                                               jdoroghazi@wiggin.com
                                               dnorman-schiff@wiggin.com

                                               Plaintiffs’ Attorneys




                                                  2
         Case 3:19-cv-01148-JCH Document 12 Filed 07/30/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served on this 30th day of July, 2019 via

U.S. Mail on the following:

Manpreet Kaur
511 W Cunningham Avenue
Texaco Gas Station
Terry, MS 39170




                                            /s/ John M. Doroghazi
                                             John M. Doroghazi
